                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     DARONTA T. LEWIS,                             Case No. 20-cv-06112-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                       ORDER OF DIMISSAL
                                   9
                                                 v.

                                  10     CONTRA COSTA COUNTY, et al.,
                                                                                       Dkt. Nos. 13 and 14
                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to plaintiff Lewis’s notice of voluntary dismissal without prejudice, (Dkt.
                                  14   No. 15), this action is DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P.
                                  15   41(a)(1)(A)(i). All pending motions are DENIED as moot.
                                  16          The Clerk shall terminate all pending motions, enter judgment in favor of
                                  17   defendants, and close the file.
                                  18          IT IS SO ORDERED.
                                  19   Dated: May 18, 2021
                                                                                        _________________________
                                  20
                                                                                        WILLIAM H. ORRICK
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
